 

 

_ UNITED STATES DISTRICT COURT |
‘SOUTHERN DISTRICT C OF NEW YORK |

“Hale © bool

 

 

 

 

 

 

 

Write the Tava each plaintiff. Po _ / (Te be filled out by Clerk’s Office)
a gainst- a a COMPLAINT —
| od (Prisoner
. La More y dor the ee soner) |
. ok 3 Bo ~ . Do-you want a jury trial?
a » Gast oe New. Sorkt _ “Yes ONo |
Twiite: the full name of each defendant. If you cannot fit the [, “yf iy op. ve a
~ ‘names of all of the defendants in the space provided, please | J Jo vb a LE Vd
_write “see attached” in the space above and attach an. . pr je | I
additional sheet of | paper with the full list of names. The \ "| FEB § ~ 2020 vu
names listed above must be identical to those. contained i in Le a | “Y |
. Section IV.. - a oe . f ROSE 0” re
- . NOTICE

The public can access electronic court files. For privacy and security. reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full _
birth date; the full name of a person known to: bea minor; or a complete fi nancial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual's birth; a minor’s initials; and the last four. digits ofé a financial.-account number.

.. See. Federal Rule of Civil Procedure 5, 2.

 

 

 

‘Rev. 5/6/16
ok "LEGAL BASIS FOR CLAIM.

State below the federal legal basis for your clairn, if known. This form is designed primarily for
_ prisoners. challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983. fagainst's state, county, or municipal defendants) orina
- “Bivens” action (against federal. defendants). . .

~  @ Violation of my federal constitutional rights

D Other:

 

OL "PLAINTIFF INFORMATION |

Each plaintiff must provide the following: information. Attach additional pages sif necessary.

 Vonte S&S  Lyech

First Name - — Middle Initial > LastName

 

- State any other r names (or different forms of your rname) you have ever used, including anys name -
you have used in cea fi ling a lawsuit. ,

MANGO

-- Prisoner ID:# (if you have previously been in another agency's custody, please specify each, agency
and the ID number (such as your DIN or NYSID) under which you were held)

BRC = Beacon Bikers Lslord
0G ee Shock Root Habre Ny

 Quoors | . Aly | “110

 

County, City: State oe “ZipCode
TIL PRISONER STATUS oo eS
Indicate below whether you area prisoner or ‘other confi ned person:
8 Pretrial detainee a

0 Civilly conimitted. detainee

CO] Immigration detainee
O. Convicted and ‘sentenced prisoner

| Dome Tice an tald ogc cose ro os .

 

ide

Page 2°
IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. if the correct.
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed i in the caption. Attach
additional | pages as necessary. " :

Deen iL Ww ky Re Waotlork

we Name Last Name ° Shield #

Vuncieal Bld, RA. 5
Current Job Title (or other identifying information) A
Chee

| fw sol. Coy ComDroblers _ ©
ten Address
Tink ch St eet

 

 

mo . ee a State. | _ Zip Code
Defendant 2: RG a a (oc0'
First Name. _ lastName _. Shield-#

 

Current Job Title (or other identifying information)

 

 

 

 

 

 

 

“Gurrent Work Address
| > County, City ~ State Zip Code.
Defendants
oo! First Name - ~ > Last Name "Shield #-
" Current Job Title (or other identifying information) |
. Current Work Address
 . S€ounty, City a ~ | State - 7 a Zip Code
Defendant 4: oo oo se.
re _ First Name “-. Last Name Shield #

 

| Current Job Title (or otfier identifying information) .

 

_ Current Work Address _

 

County, City. - - - ‘State . _ Zip Code

Page 3
_ ‘ay @, vad ‘.

 

 

See WBE oe = 7 —

 

oy Relense Woke”, 5 ito

 

Deel Seal Wes Xe aa assent Tak we ts

 

 

 

aD. MY Y \5. € b Tar en

 

GO. ao dole’ Walis Squvew han. hen we

 

Vere VAS & 1:00pm. Tae Wardage, Mobs S. el =

 

90 opokced. Son De Dereon eriqust) 03 Ssy in Vu

mr

 

NO Qeonk Q Qy quoceny Ong Voskusoet ats g Got Mah

 

ond eenon Sask, Ne. AO Long, Bahond Ss my Queens

 

 

 

 

HoRerder. veieeR Ante ogling ake A. sire h

 

Quan cha Sat Tee eles U coal” — -

 

olookar Solan uals

cso won my i _ ; _

 

a Sogo, SQ v4 oakions, wrong of oy yh mpodkel iz ——

 

 

ond unwinrerkeh assault ood otaak AE Mo Spero. jloy ihe | ae

end Parson «Chinn uate. x Yas Xx Nase. such asauo hbo

 

pool” Comsi.ng ee nig Yeraen’ “Solon V o. wit Sep i

 

Qusoae Xo \Ne Ee ah ce Pera,

 

Qe wack ROSA Wiss dae \. Tat q Er Tu also.

 

oraoth ae ao deveres guusroal Bowrace. UPON VY Owh

 

  

SDerwns x arounlih ¢ of ‘Vol Ne cohenheas hoods Qo i

 

See. ars: San Mado

 

Se cient

 

ck Sangery Cony howe Vorls ‘prior do Bre. doke. Wale 5 Mandi A

 

 

Row O ss Xeon vee ae 0 a eS Kee dE ~ —

 
Wr, tk walle ayaa. Xe wy” > peer ant ower

 

Yussoar nae) | ohare 08. he epben' & aa Anurag

 

wadsoolhy dsherwined Qo: Ahose. Darbireshor Ones oe rt

 

Anipicah Spores of consiebod & walicle \ernioved

 

dash asd vchohed RNVES * DUAALAG UP” and dovon ¥ wd | }

 

 

Vdd SONG - Qeoi VAY Sper. OK, wk 3-4

 

ash See 22004, AD90. Xo. Niet eprenser ower Awan ba

 

. ot

 

 

Agnes SEES salad Won oe wa

 

 

OGM Q O \alyon DON Cor. ocardene Ode QO 08 wk uy See

ow Cor. Noob aQeed RQ og DA ws Creaaing Ae cone |

 

areal, Saivaean Wty Go. ond Nema Tookson bye. | " _

 

COWWG Seats OS 20Hz Qhorery | Awe, Maok AW assault —

 

 

ewrd Of

ROK Sook. vlooe (A Cronk roy long Cher sual ——

 

Vents 8 oO awoditnly, (Carob ed Lokal edouany? Ave WA 4 +f : =

 

Wapreal Noerany Avgrerusahely leak \ ko. Sys )_

 

 

 

ya Yo Maeaponbed Reine, Sain 0

Tox IP

 

Rentg prior \hog, curr er. oopident Ava “08s Qricken ol

 

\non og, do Wwwap O speaholicah \a: lenge, Which , was ~

 

ae \Welie= Se Joke. se ql AganiN d ahoak. = - : , 7 =

 

aed Aes Sarah Sudk Os 2 sah “ef :

 

 

 

 

 

woe sound. is eke Dore ae cere cone en a. t- Te.

 

| wah Q: UID packet (N@ ok Bia Moe fe ach ash ond

 

- Magke_aged voy Bepical

 

 

WV

 

 

Wele. 00 ne ait & Wal 6

 
PS Wher dhe Woche my shale ne oles aah

 

SOK Vuasivo NX. wal \Neo Yae. meatal ODoCERY Rene:

 

RAS Rronery eres, Hare’ Teak, Greaeny"! Me De Vobe. gy

 

Leads oak Now: Qurnersl Waters Gb: woh)! sa\d can] ys —

 

 

(Wor, happen dp Kren 0 Quo dd thre

 

opook We MWT, 9 well ge. pOlnenicina Nec aver |

2 Bou Koran

 

ceo’ QUIN. Trequenky Sivosghouky ee aor Sod

 

Da vn Sgr one) ke Ca ND Polio eaduse D half

 

\uods Ween deSualbed ord adhocked and dood Moe pr) | a —

 

Or Comba, ushy UAL gale mw Pure, we

 

ath orrde, & Rye shore ANd: ‘Wos wuennslndl Ae “Tp oes ~

 

So canb\autsil CUdNI os OP loelhind | WE Dosing wh T — a

 

 

arava mmemaa we Root ound gost cama We |p

 

Yo akioro 4 Salk Yow On Le anand” Once. aan. S)

 

soning | nwa vokiah osiuolid Whaok Awe Gol Wusko Perse : ; — _

 

 

Const We do Aron: wf uabking Cane, Kw

wre Lousing Ue. f— ——

 

No \eee. \oahonoe: oo Q _ Grob Wi om BZ woe Colliag

 

 

ond we Sept beh they Vw oped Quike rand) ~

 

GR oe all cad on Nock Weleg e-

fe

 

 

\ooehy Seneciah AS. Vek

Mh obi} wo. Vavecks, | uP ond. Sroultd ~ ~ ;

 

re FONT ON SOM ond eee Sookaor. he UGE: a eee

 

Kn RQ oer t Yorn Dee" Nendeee Fakknours do SWS Nee.

 

Cinoeres She ash Ca guorwny Shore ond) caked ve chal a_i |

 

 

 

 

seni <1 a
Qs Yeh ee Re Me FAC. (ns. varkwoned rn 7
Wnodaea del, \oumged VK ake aga ® Tolan V ak ein 7

 

 

 

 

REED 9 B wos, wnkang dowd a Wake, og sis a
auachen 2 sha yesh ane oe WIAD O - oreuid a sae

 

caparca, Regn os oh. Aho wwpal'D) Loh) cdabies O° On -

 

Vernon N Kookeer wander Na ant dicakion and Mak i

 

 

VII sho cesourtted) ond “ok ah We. Sadan Musto" wos, | Lr _ _ ~

OH. versor)- Amid sadh: Crowd. Wa Dig sos apeleateina

 

Bon owardarlly \oaging ‘veto his. Gerson” ‘olka Must)

 

 

aang rob. Q- Skis Sows \.20 Norge. drole wx0e usonny a

 

Waa, Todenra wy “Moding do which could lee cal _ -

 

60 Goo ond. scat and apodng a walking WAG GV —~—

 

\W00e> oR 201 na. QS- \oodts D, cou Coonaicttetng, he aheo. an

 

 

oe a reek, anh

2 Size Q dhe out nek Ap oump ff ee

 

reo OMYOAG. | as 3 was. ageleg\ cing Mare Daan aa Wdell ~

XC:

supe Va wy & Qrag. ond AConeed . We ok Shey oy Wt. cal : _ _ _
RD hen « pvnoedeal Xo ean SAO Xe eal Ws Salas Musto IL So

 

ASHEN uals | VQ Wwe aorrahod Dols hob & hod Spoh ob”

 

SHOR NO Oot Aw oe. a Mody he. a washaken Onda oo

 

uolb Somehon) seme vingrlepidlo) vase hoe acadently Tf os

 

Raw ove Q woh Yordly 0% <Z\nod said pardon WP hd” —

 

 

J. couse’ ¢ Anko, Wis Verso”. No Mnade Wot\ery

 

dros Verse Seno Og. “Solan uate ap aldo we Causing T

 

we do. Are: Yok Cae. wen: ean Ksnering. ue inter

 

 

agen orl uahieg WEE rs Gane ope el SEE

Pranica Derseor “vodlubrg i Choe: oval ayer |

 

en VOR\ous | NA QUALeSS Qa On. eosver soih iA Tord

 

 

IAD wo QD Panrke Q Lead. Wg oars LQ WO Yuiss

 

| Wer SDS o\Ae. XO Rady CAS: Xhos’ ow) Wushos f

 

 

woke Paaodd und Qoadlsy ah \pande. Rae aad EQ

 

 

 

 

Qrenent Shoe. x see we Quel es § xo cath Bayh! { 7 =
‘ er ane Sahoo bah» wow cee OReer:

cS Slatat v \podag: Wake oust. ob Abts Sue”

rondo’ 60 HOSE Bro Person who hocks) and

sre lion so to cal | peep a

 

\. ao Bs SES ’ Se ooh od AE <
-olsout ie see Goun Where, tag. St
‘od 2 W005

Q bral On eee :

Agate! lozatte So enna’ AQ eh

Gite tag Oke doe ae
Vine OAT eo ANBL 0" :
dced eSsb S, ose. armytdiog. else. Nnody: val.
add So wy Ber}? D seid jes od wren She aah
Yann My W uo. A wv G ¢ Acoust g Me OF sping
ts adh is Wore ‘conkied a alk eas
a oe ah ve Musto g > haw as | Toeeh enn
ech 0 vane ey

wo. arbi ne oh as ( oo
au_ Gon “hale « Bat WROLars_\ za tw Sah Nag aid
sah vr She Nv Sn

= presse XO. wo Gee
. 2A6.0 a dese is o ‘ : ~ ~ nn shed J

Jose Rabdal ae
“Aeon ta: Sele | he Wectd be ithe &

ee ee

 
 

   

  
 
 

 
 
  
 
 
   
   
 
 

Om =
Uk

SN

 

  
   

      
   
  

“aye. LOWS .
Nook We Awe | Gn
Rw OaeN NN oD Saad Saud

Pou .
Noe old ‘Ou
x More <

X © Cex, 43
. Sak LQ Rawrere”™
" Sponeralee, ( we

oO. hoew >
Neon. Wa has

ays

 

@.

Li se tes wh bse

a !
\, Vas on doe ko.

 
  

  
  
    
 

~ wee
bed C od}

WwW

corr Np
Sale ,
Sats v )

Oy
Ladle, Noe.

ces

  
    
   

S61)

we

 

 
  
     
    
    
 
   

 

  

  
 

‘W : 7 aka o

eer Tolan.

   
 
 
 
   
    

  

 

  
  
  

      
  
  

 

  

Age Huwler
© Sno W008: wordy 1 ooh |

BQ WOE adeoe ok
seen Noy ond
\\ie Ms

 

  

   

     
 

   
  
 

  
 
      

       
     
    
     
   
 

X de ok or % \Que-
coeth, Q\ pole Cause,
Dante Sr Anis chai wid

’ Su ye

 
  

 

    

     

 
    

 

    
 

   

id XQ

   
  
 

   

    

 
       
 

  

   

Sauk Rie we
a Vasko" sok oles
ct 2800 & Set Sod

    

‘ue

reves

 

      

  

    

     

 

     
   
 
 

 
 
   

 

Wa

ok Oo snainer, _ ae

  
 

   
    
 
 

or Ye anid Yee nn Wosdteles (Thok aidaer OAR X US LIAS Khe. dlaqnessor| \ -
SY “7

roy world Leave woot Soe erly re Lock of \oeltevtng Ve,

 

SQolan Musee a” users Noovry colar \nod \apeened and Qn

 

WINS ,

 

> Shing Nha clove Dooks ing “hous s YOUN Mer

 

 

aty sok we. es Siang, Xwere onary a eo\halaccaht A

 

‘atdreraenhon & us aSee = Seon anol Secor on thing parity

 

Qe Vo oh SY ohaVuste's. % and ok ey Wnt OUoN , He!

 

mal) S0hd 2 ano * Pro lonlole Cause ' would, only howe,

 

\oegn Yo ‘hone Kod Vos 7 wayeele Monte 9, Leaohl|

 

 

and Vvie \Talna_ Yuste | Denson onnestved \ Not

 

 

; " ‘ 4
uot only myseld: Mo Wore. S, Leah "

 

GS Ganking dre Wook Nea tke ornesbing ier Cohn We

iw

 

Sask a Vedtical eckory Troe sional} Mat WO, NUS and

 

Of _ ONY ober Qua@wing DnoRQeasronal oO Mae Weadical

 

Qala. (tna 3 XQ rca vnppen Ao ae, os VL ude onee, )

 

J & WalBed prokGasional rediae with wo Y

ls
a -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/ Qwba ueyelnro, sneMlesstonal vedical M042 Crowd, \ _
[ Xho, Voted ~Stobes Remy, One vo QB |
—f O,S, conta terre emulaod Weld Betiac |] |
| WO.S. and eecond the tis Whe A\Delto W,0,3, LL
_ uae Ryo, WAS AY ory OPAANAG COON |
_aseoinskWO.8, oath. peohared aeter qua Minha |
and Gasing Nwo top of Now ine, Casees, Oe IN|
Wot o& ace Vedi ac Aung Bwapitols [Colleges alr [7
wort So Wouatro a! fexad Jung West Yoindy keh /
\ udeale Sainte WN) AGT= AAS teapedullyy [fP

 
ond Ace 5 cak\noun on be ony 1 aes of “wh al,

 

 
 

Qo, ea\dhul NO alia Sparsveular Wace, oO

 

WRNOON, wUkRastonal, Seah ein or Oe Schove jee —

 

Msqualieying | Tir Reota_walsing ONY eats ions. of oe

 

predieles CVAA noble ng -Skokemenks cath aay Ck scons, to

 

 

Yard Back: \% oQgears Mao Mate Cala Pueko" Perso! “Kai tT ee
aotken Biro seneiby” b> se deal" ok. would Heouat rE | _ 7

 

Soe Prysical: apuerdy SQ cn Aniantes: eenloved ‘oy

 

 

the. Muck | oc. wusek' eralina Ai

yoo both Wat opaier| i

 

ord. bruise) lod wuek | loo k a. ok ‘ool oe en Cron [ a

 

O Aorta Qyentad PO AL Cio Teoh. ko coded toe.

 

Qe Ss rok Lured otk \ater, Udo’ O Wrest cal ‘Mal: 7 TT

 

SL venioudl Gy Vikers Salvda Wak Wanita, Krall

 

Wn: rod. umleed: \oee ne Najueed pre han. weeks thel | —

 

 

gale Seen ok such Said Sssuuclly ard) oligo Gor)

 

 

 

aS ve value oe o Nratel ne.  Oradzonoe az Woe cig L : _ _

 

eo Noasales Sao, 3 Oy AWeren: \oooknery NC

 

SRE IE OY (0S OoAR 10. Wx come Vey. OO We. Rann

 

 

 

ARC \aawddh SrereQare outruliog, Su weusatlihy &
edn aot Qa ! 3 looked WOM Wik

  

 

| BNor surgery eres AAS “hie assole ad alock.

 

 

Wy Delos! so Sus Speraw" Gln’ A

caused we. Poe

 

 

 

ednts LAU des- wise. Sein\yesh ko th Lupoer ord Vena

0 See Vealanee. On Qo bo dhe. ground! upon tn Tock] 2 _

 

 

| \uadoa? POD. ser Semhng alge. Wy Qe: OPIDANG’ anhunes, oe

 

 

“Sreughowl, Aone | Noedhiena Bua Waplal eta af

 

 

 
Gye. -ossalg Deck cave! deat Ld

on

 

ok slo Sresany, could cal. Vre- Kraus of Nose \lunies all 7 —

 

Ot \nove nod Celvornnsted Ae. “xphen> 2 such ec

 

Leena TSANG Non _ “A tody, Seok ing od. Me. UP Oba

 

 

ous OAD. = Bde Goes “Grow Aye be _. =f

CH corked, Nowe

 

 

DP \rost\y Se cat Vee b ay i

 

Counhs! Ono S Sudges", ok hough hoe i> ast a OL

 

Tred dice osne. oe Wad body. as Nahe A ak oak we: I = = -

 

ot Meee. LOO Ness. ep ‘Qeoduirel Bue, Xk Ase Cas ue a

 

we ay. Rersph So: Hiss |

 

 

Kahan Wass = SL ow gly sAdhined. to. Xion ‘a - : =

 

 

Q5e seb oa, skoke.” Sdn wap} TL Qeeh yn Nes Nok hue.

 

<abing Volar. okQoer! She nee Aoadlae ie Udknawal —

 

aise, Sone Wis deolaion CunpreQessional: as _ _ _

 

Shoah veel) ond sreiudicg, 8 wee hud a eHariha, So: arcesh _

 

 

 

dus Awe, oh TZ Vo dee < & Coach | vnskeod 2 ere = ——

 

Solan Muses" navaah or wr Ok \eosdky! paged on ‘Wye. Qodl-

 

 

wee ok swe ‘Men, Opnesty We. loot ae ust Nema a :

  

seQiseis) ose dghcerninaicn QD Bde Gey steal

 

  

 

Je sats Wotiea S Lala Paste gah Ne arserting [|

 

 

 

Saver eas erkege shpat owe se 2 ant 4— —

 

  

 

 

ji See a0 ei Aeon a teen onl

 

lagX. xo. howe Voorn Sparkes avvedced \akbhe . a

 

| Zane? A Ae. Coge, LE dette Se. ced Ts pedudiet [

 

 

 

 
  

aN charlie Noort bale 7 oe

 

0% O TARAS: Qoe Nye dekerdanhs a Aes. cael) =

fone a Wewt Lak Xo. CSI, Aas Cage Qrot

 

 

SOLE, Sant Gas sas cu Sa ie als 0 ou =| ~ a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

   

all's. Ze te he | oo

 

 

See ee clneney of

 

   

Sodan a. cone. a vdic

 

deers, “Solas Woes corte iUnignonses ok, Vas, rover!)

oe ok Ae essing | t- oi

 

 

odked Yo Yon Sood Ratiiosnen Benson Sef spoceut Na. oa

   

         
  

Aina —reiQeenionala 3 Proper \ wdeenenk. hen nok ”

 

ostedinon > toot Suanktos gh Nee vert Vensh: when dekinaang ne

 

word enabany Ye \ottee™ ghd Qackes Upon arrest a SJ ee

 

BRL SALA Eat Plorneee SQ hey cose": ~ Morte S Cc Leah a

 

he adhe wd, ober. On Ved up to, QO Aden. My Pend

 

Srorke Ss ah, Qv A is Agi, a Wales brs ke. - i a

  

 

 

     

uson SA uray and | he WA I ! a nr) Grol: ond

 

 

liioltL, Wrenehone Cashing, Ve: Sua aloove S00
Saison, & Sokal QO > Yo onthe wo

 

 

ene Ss Q. ele = Lech ‘On. “Sica oe ~

 

: CoUserBOMon ondh of reWeR Roe ol doove. sate —

 

SNS alo, Nevee’, - ule Laeteser vesh we - Vali cleus ee

  

yt, tT ——

 

<a oH Ao. \ Qnendeonislacia SX We ae well TS —

 

Oona wh On. oker PAL od oorinds Nod SL, _ ad ae 1

 

Man ously ‘Year corey, Nawwouk, wh wie ll vordh orden

 

wobreath docunorted « Or. oles. use. esa

 

Se sk A SoueV Milan os a Regd

 

 

a Ca

 

 

 
Vil. ‘PLAINTIFF'S CERTIFICATION AND ) WARNINGS ~ .

By signing below, I certify to the best of my knowledge, information, and belief that: (1).the

oO complaint is not being presented for an improper purpose (such as to harass, cause unnecessary.
- delay, or needlessly increase the cost of. litigation); (2) the claims are supported by existing Jaw
or by-a nonfrivolous argument to change existing law; (3) the factual contentions have

evidentiary support or, if specifically. so identified, will likely have evidentiary support aftera —
reasonable opportunity for further investigation or discovery; and (4). the complaint o otherwise

a complies with the requirements of of Federal Rule of Civil Procedure 11.

J understand that if I file three or more cases while I am a prisoner that are dismissed as

frivolous, malicious, or for failure to. state aclaim, I may. be denied ¢ in forma; pauperis status i in

. future cases. . ole en o
© Talso understand that prisoners must exhaust administrative procedures before filing an action

in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may | be
-- dismissed if I have not exhausted administrative remedies as required.

-. Tagree to provide the Clerk's Office with any changes tomy address. I understand that my
failure to keep a current address on file with the. Clerk's Office ; may result in the dismissal of my.

case. -.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. if f seeking to
' proceed without prepayment of fees, each plaintiff must also submit an.{FP application.

Nis [30 Mate Cte

td Plaintiff’ s Signature

 

: First Name = Middle tnitial . Last Name

Nake SS _ eh
SRO AR Boo Ay, Ny 00a

- County, City - oe ‘State ‘ _ ae Zip Code.

Dateon which | am delivering this complaint to prison authorities for mailing: an ;

| Page 6
| go'golettaroreu 2000
000}

ee

 

 

 
